Citation Nr: 1627500	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-18 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran is represented by: Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1970 to December 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in June 2015; however, he failed to appear for the hearing and has not shown good caused for his failure to appear.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).

This matter was previously before the Board in December 2015, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the above-captioned claim in December 2015 to obtain a supplemental medical opinion.  Specifically, the Board directed the examiner to provide an opinion as to whether it was medically and factually undebatable that the Veteran had a preexisting psychiatric disorder when he entered service, and if so, whether it was medically and factually undebatable that such preexisting psychiatric disorder was not aggravated by service.  For any diagnosed psychiatric disorder not found to have preexisted service, the examiner was directed to provide an opinion as to whether it was incurred in or otherwise related to the Veteran's active duty service.

In a January 2016 supplemental opinion, the VA examiner indicated that the Veteran had current diagnoses of PTSD, depression, and attention deficit hyperactivity disorder (ADHD).  The examiner opined that it was medically        and factually undebatable that the Veteran's PTSD preexisted service and was     not aggravated by service.  However, the examiner did not provide opinions       with respect to the diagnoses of depression and ADHD.  See Clemons v. Shinseki,         23 Vet. App. 1, 5-6 (2009) (holding that the scope of a mental health claim  includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and other evidence of record).  As such, the Board finds that a remand is necessary in order to obtain a supplemental opinion which addresses all of the Veteran's mental health diagnoses in accordance with the terms of the Board's December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Updated VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records dated December     2015 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Provide the claims file to the January 2016 examiner  in order to obtain a supplemental opinion.  If the January 2016 examiner is not available, provide the claims file    to another appropriate examiner.  If an examination is deemed necessary to respond the questions, one should    be scheduled.  

After a review of the claims file, the examiner should answer the following:

a)  Is it at least as likely as not (50/50 or greater probability) that the Veteran's current diagnosed depression is related to service, to include being a maturation or continuation of in-service psychiatric complaints? Please explain why or why not.

b)  Is it at least as likely as not that the Veteran's current ADHD diagnosis is related to service, to include being a maturation or continuation of in-service psychiatric complaints?  Please explain why  or why not.

c)  Did the Veteran's depression undebatably exist prior to service?  Please explain why or why not.

d)  Did the Veteran's ADHD undebatably exist prior to service?  Please explain why or why not. 

e)  If the depression and/or ADHD existed prior to service, did the condition(s) undergo a permanent worsening during service?  If so, was that worsening undebatably the result of the normal progression       of the disorder (versus worsening due to events in service)?  Please provide the reasoning for the opinions provided.

3.  After completing the above action, and any other development deemed necessary, the claim for service connection for a psychiatric disorder must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has been provided an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




